On order of the Court, the application for leave to appeal the March 14, 2019 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether the claims set forth in the plaintiffs' complaints are subject to arbitration. The time allowed for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).
Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.